Case: 19-13985     Date Filed: 04/07/2020   Page: 1 of 2



                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-13985
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 3:05-cr-00104-HLA-MCR-1


UNITED STATES OF AMERICA,

                                                                Plaintiff -Appellee,

                                       versus

JACETA ANYA STREETER,
a.k.a. Star,
                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                  (April 7, 2020)

Before WILSON, WILLIAM PRYOR, and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Gerald Scott Bettman, appointed counsel for Jaceta Anya Streeter in this

direct criminal appeal, has filed a motion to withdraw from further representation
              Case: 19-13985     Date Filed: 04/07/2020   Page: 2 of 2



of Streeter, supported by a brief prepared under Anders v. California, 386 U.S. 738

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Streeter’s revocation of supervised release

and sentence are AFFIRMED.




                                         2